DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibamoto, U.S. Patent Publication Number 2014/0176688 A1, Calman et al., U.S. Patent Publication Number 2012/0231425 A1, further in view Okayama et al., The “Smart Garden” System using Augmented Reality, IFAC Proc. Vol., 46, 2013, pages 307-310.

Regarding claim 1, Ibamoto discloses a non-transitory computer readable medium containing instructions that, when executed by processing circuitry, perform a processing method comprising (paragraph 0219, a non-transitory, computer-readable recording medium such as a hard disk, a flexible disk, a CD-ROM, an MO, and a DVD, read out from the computer-readable medium, and executed by the computer): 
acquiring an ecosystem object indicating an ecosystem constituent configuring an ecosystem of an agricultural field in which a plurality of types of vegetation are mixed up (paragraphs 0087-0088, acquiring unit has a function of acquiring apparatus information; apparatus information of the photographing apparatus may include information that indicates the farm field name, farm field ID, crop name and growth stage of the given crop, the purpose of photographing the give crop, etc.; also paragraph 0007, photographing may differ depending on the type, e.g. a variety, and cropping type), and a task object indicating a task performed with respect to the ecosystem constituent (paragraph 0073, photographing purpose represented an object to be checked on in a photographed image, i.e. check an interval between lines, rows, of planted young plants; paragraph 0074, checking the leaf color, all of which Examiner interprets as task performed with respect to ecosystem constituent); and controlling display of the ecosystem object (804, display control unit). 
However it is noted that the display control unit as disclosed by Ibamoto fails to disclose augmented reality (AR) display of the ecosystem object in a position in a background space, corresponding to a real position of the ecosystem constituent, and controlling AR display of the task object in the background space, wherein the AR display of the ecosystem object and the AR display of the task object are displayed in the background space in a superimposed manner and wherein the superimposed ecosystem object is an object indicating sensor data obtained by sensing the ecosystem constituent.
	Calman discloses acquiring an ecosystem object indicating an ecosystem constituent configuring an ecosystem of an agricultural field in which a plurality of types of vegetation are mixed up (paragraph 0030, landscape elements including vegetation, such as plants, trees, grasses, flowers, and the like; paragraph 0032, analyzing real time video for object or other landscape area indicating feature); controlling augmented reality (AR) display of an ecosystem object in a position in a background space, corresponding to a real position of the ecosystem constituent, and controlling AR display of the task object in the background space, wherein the AR display of the ecosystem object and the AR display of the task object is displayed in the background space in a superimposed manner (paragraph 0033, one or more indicators are presented on the display of the mobile device in conjunction with the real time video stream; indicators associated with an image determined to be a landscape element matched with the landscape area of the user of the mobile device; paragraph 0062, AR presentment application may provide superimposed indicators related to the object in the real time video stream; paragraph 0071, AR presentment application, and a real time video capture device to display surrounding environment, utilize marker to identify object, such as landscape elements or landscape areas, and indicate to the user identified object by displaying a virtual image on the mobile device).
	However it is noted that Calman discloses display of indicators and not an AR display of the ecosystem object in a position in a predetermined background space, corresponding to a real position of the ecosystem constituent.
	Okayama discloses AR display of the ecosystem object in a position in a predetermined background space, corresponding to a real position of the ecosystem constituent, and controlling AR display, wherein the AR display of the ecosystem object and the AR display of the task object are displayed in the background space in a superimposed manner and wherein the superimposed ecosystem object is an object indicating sensor data obtained by sensing the ecosystem constituent (page 307, employ AR system for visualization of information; page 308, col. 4, obtain information overlaid on objects what they are watching plants, soils, etc., AR applications display useful information depending on context, i.e. in reference to particular chemical fertilizers and usage of how much, when, etc.; figure 2, virtual environment modeling the real environment; figures 3-6; page 309, cols. 1 & 2, guidance of planting seedlings, show virtual ridge indicating locations where seedlings should be planted; a virtual tomato plant created overlaid on a captured real image, a farmer can compare a state of a real plant with comparing a virtual plant intuitively).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include in the acquisition system as disclosed by Ibamoto, the AR presentation of superimposed indicators in a real image as disclosed by Calman, to provide information about products such as the landscape elements and natural characteristics of the product compared to the natural characteristics of the location within the landscape area.  It further would have been obvious to one of ordinary skill in the art to include displaying in an AR, a predetermined position corresponding to a real position of the ecosystem constituent as disclosed by Okayama, to provide a user with an intuitive comparison of a virtual plant and a state of a real plant or crop, or vegetation.

	Regarding claim 2, Ibamoto discloses wherein the superimposed ecosystem object is an object indicating a plurality of types of vegetation (paragraph 0088, apparatus information of the photographing apparatus may include information that indicates the farm field name, farm field ID, crop name and growth stage of the given crop, the purpose of photographing the given crop, etc.).

Regarding claim 3, Ibamoto discloses wherein a predetermined marker or a positional information of a global positioning system (GPS) is associated with the ecosystem object (paragraph 0058, the GPS unit receives signals from GPS satellites and outputs position information of the photographing apparatus, the position information of the photographing apparatus is information that identifies a single point on earth such as by latitude and longitude, which Examiner interprets as associating with an ecosystem object, in that the ecosystem object is viewed through the photographing apparatus), and the display control unit performs display control of displaying the ecosystem object in a relative position based on the marker or a position indicated by the positional information in the background space (paragraph 0079, farm field position is information specifying the center of mass position of the farm field; paragraph 0095, the display control unit displays the composition image and the crop information along with the object on the finder screen).
	Obayama discloses a predetermined marker associated with the ecosystem object (figure 3, smart garden with markers).

Regarding claim 4, Ibamoto discloses wherein the ecosystem object or the task object is edited according to an operation of a user, and the ecosystem object and the task object are acquired after being edited (paragraphs 0095-0096, the field ID, the farm field name of the give farm field, the crop name, and the growth stage of the given crop may be input directly by the photographing apparatus; as a result when the given crop is photographed the worker can recognize which crop cultivated in which farm field should be photographed).

Regarding claim 5, Ibamoto discloses wherein the ecosystem object of one agricultural field is copied on another agricultural field as editing of the ecosystem object (paragraph 0201, superimpose and display on the composition image C that corresponds to a combination of the crop name and growth stage of the give crop on an image related to the object on the finder screen, to easily determine what composition should be used).

Regarding claim 6, Ibamoto discloses wherein a task object indicating a task to be performed with respect to an ecosystem constituent indicated by the ecosystem object to be copied on the another agricultural field is added (figure 15, task object, i.e. check young plant, indicating a task to be performed, i.e. checking the young plant, with respect to an ecosystem constituent, i.e. paddy rice, indicated by the ecosystem object, i.e. the rooting period, to be copied on another agricultural field is added, i.e. Farm Field G, Farm Field H, Farm Field J).

Regarding claim 7, Ibamoto discloses wherein a display scale of the background space is capable of being changed (paragraph 0067, select a region, or move and change the size of windows).
Calman discloses wherein a display scale of the background space is capable of being changed (paragraph 0076, the virtual image may be displayed at any size on the mobile device display, the virtual image may be small enough that it is position on or next to the object being identified, Examiner interprets the changing of the size of the virtual image as the background space capable of being changed, in that the virtual image is displayed in the background space).

Regarding claim 8, Ibamoto discloses wherein images of two or more agricultural fields are capable of being simultaneously displayed as the background space (paragraph 0043, the line segment is a line horizontally dividing the finder screen in tow, the text represents as object to be captured in the upper area among the areas by dividing the finder screen in two, the text 153 represents an object, in this example farm field, to be captured in the lower area among the area, therefore capable of simultaneously displaying images of two or more fields, i.e. upper are and lower area).

Regarding claim 9, it is noted that Ibamoto discloses a positional information of a global positioning system (GPS) is associated with the ecosystem object (paragraph 0058, the GPS unit receives signals from GPS satellites and outputs position information of the photographing apparatus, the position information of the photographing apparatus is information that identifies a single point on earth such as by latitude and longitude), but fails to disclose wherein one marker is associated with the ecosystem object of a part or all of one agricultural field.
Calman discloses wherein one marker is associated with the ecosystem object of a part or all of one agricultural field (paragraph 0053, markers may be recognized by the server application, the server application may identify a marker as being a specific landscape element; paragraph 0055, a marker may be the location of the object, the mobile device may utilize GPS software to determine the location of the user and a compass device to determined what direction the mobile device is facing in order to identify the object).
Okayama further discloses smart garden with markers (figure 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the GPS positioning information as disclosed by Ibamoto, the location markers of the object as disclosed by Calman, to allow the object to be determined by the marker location in conjunction with the GPS for a more accurate positioning determination and to associate information with the objects.

Regarding claim 10, Calman discloses wherein two different markers are associated with the same ecosystem object (paragraph 0054, while fig. 2 illustrates the objects 220 with markers 230 only include a single marker 230, it will be appreciated that the object 220 may have any number of markers 230 with each equally capable of identifying the object 220, multiple markers 230 may be identified such that the combination of markers 230 may be utilized to identify the object 220).

Regarding claim 11, Calman discloses wherein the marker associated with the ecosystem object is movable, and the ecosystem object is displayed in the same position as the position before the marker is moved, after the marker associated with the ecosystem object is moved (paragraph 0053, the marker may identify the landscape element as a birch tree, the server application may provide an appropriate location within the user’s landscape area for the birch tree, the server application may provide an indicator for other types of landscape elements that may be recommended in the landscape area, Examiner interprets the movement of the marker independent from the captured landscape element, i.e. the captured landscape element is not moved relative to the marker, the captured landscape element is a real landscape element).

Regarding claim 12, Ibamoto discloses paragraph 0060, the photographing apparatus may include a three-axis accelerometer.
Okayama discloses wherein the display control unit further performs display control of displaying the ecosystem object along one axis (figure 1, the relationship among marker coordinates, the camera coordinates and screen coordinates, Zm is directed to upside, i.e. displaying along the X axis).

Regarding claim 13, Ibamoto discloses wherein the display control unit further performs display control of displaying the ecosystem object along a time axis (paragraph 0081, figure 7, the photographed image DB has fields for image IDs, photographing dates, photographing times; paragraph 0091, the composition image is a composition image that corresponds to a combination of a crop name and a growth stage).
Okayama discloses wherein the display control unit further performs display control of displaying the ecosystem object along a time axis (page 308, col. 1, calculate the camera position and orientation relative to fiducial markers in real time; col. 2, in the real environment, environmental parameters are measured with the sensors temporally and spatially, then in the virtual environment, the data is organized and models used for planning a schedule of fertilization, harvest timing).

Regarding claim 14, Okayama discloses wherein the ecosystem object indicating the ecosystem constituent relevant to the entire agricultural field in a fixed position (page 309, col. 1, guidance for planting, CGs indicate appropriate locations and distance for planting, therefore growers can know a proper arrangement for planting).

Regarding claim 15, Calman discloses wherein associated information associated with the ecosystem constituent which is indicated by the ecosystem object is linked to the ecosystem object, and the display control unit further performs display control of displaying the associated information (paragraph 0058, the mobile device and/or server access one or more databases or data stores to search for and/or retrieve information related to the object and/or marker).

Regarding claim 16, it is noted that both Ibamoto and Calman fail to disclose wherein the ecosystem object or the task object to be displayed, is changed according to a degree of proficiency of a user.
Okayama discloses wherein the ecosystem object or the task object to be displayed, is changed according to a degree of proficiency of a user (page 307, col. 1, information management, accumulate the experience or acknowledgment of farmers and make these data share among the concerned personnel; page 308, col. 1, it is important to monitor and record farming operations, professional farmers usually record their operations manually, these kinds of tasks are usually troublesome for farmers, especially the elder persons, therefore the farmers operations should be recorded automatically).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include the changing of the task objects, such as recording of the operations as disclosed by Okayama, to prevent troublesome operations for beginning farmers.

Regarding claim 17, Calman discloses wherein the ecosystem constituent includes a dangerous area or an area to be watched of the agricultural field (paragraph 0045, once a user moves a landscape element from one location on the landscape area to another location on the landscape area, the indicator will provide a percentage of survival of that landscape element, if the landscape element is vegetation).

Regarding claim 18, Calman discloses wherein ecosystem objects of one or more categories selected from a plurality of categories are displayed (figure 7, landscape element, vegetation).

Regarding claims 19 and 20, they rejected based upon similar rational as above claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616


/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616